IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-41006
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JUAN ANTONIO VALADEZ,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-00-CR-293-1
                      --------------------
                         April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Juan Antonio Valadez appeals his sentence following a guilty

plea to one count of possession with intent to distribute

approximately 301.6 pounds of marijuana.    Valadez argues that he

was erroneously denied a safety-valve reduction pursuant to

U.S.S.G. § 5C1.2 and 18 U.S.C. § 3553(f).

     The district court's determination whether § 5C1.2 applies

is a factual finding, which we review for clear error.     United

States v. Rodriguez, 60 F.3d 193, 195 n.1 (5th Cir. 1995).       A

factual finding is not clearly erroneous if it is plausible in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41006
                                -2-

light of the record read as a whole.    United States v. Watson,

966 F.2d 161, 162 (5th Cir. 1992).

     The district judge did not find Valadez credible.   Valadez

was examined by his own counsel and the district judge and was

cross-examined by the Government.    The district judge "on the

balance" was unable to disagree with the Government and was

"troubled" by Valadez's testimony that he could not lead

authorities back to the warehouse where the marijuana was loaded.

Where essential fact findings turn on the finder of fact's

credibility determinations, we are loath to overturn such

findings under the "clearly erroneous" standard of review.     "`An

appellate court is in no position to weigh conflicting evidence

and inferences or to determine the credibility of witnesses; that

function is within the province of the finder of fact.'"      United

States v. Samples, 897 F.2d 193, 198 (5th Cir. 1990) (citations

omitted).   We cannot say the district court clearly erred.

     AFFIRMED.